DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US2015/0108252).
Re claims 21-22, Ogawa teach a method of cleaning internal portions of a diesel engine (abstract, paragraph 2), comprising the steps of pressurizing the cleaning liquid, mixing the pressurized cleaning liquid with a compressed gas to form a compressed cleaning foam (paragraph 136-142; Figs. 13-14), conveying the foam to the internal portions of the diesel engine (paragraphs 141-142) and facilitating expansion of the foam within the internal portions of the engine to remove particulate matter while running on low or idle speeds.   Specifically, in reference to facilitating foam expansion, Ogawa teaches the solvent passing through a venturi portion 42 of the spray nozzle to form a foam. Additionally Ogawa teaches in paragraph 9 that the cleaning agent is injected and “spreads” (i.e. . 
 
Response to Arguments
Applicant argues that the prior art of Ogawa fails to teach the newly amended limitations. Applicant’s arguments are unpersuasive for the reasons recited above.  Furthermore, as cited previously, in the IDS of 9/2/2020, the concept of a mixing assembly for mixing a first liquid with air to form a foaming agent, is neither novel or unobvious, as evidenced by Adams (4263166).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kulkarni et al. teach in situ foam generation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc